UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1523


RUBEN LAROTA-FLOREZ; CARMEN ROSA CORDOVA-PENA,

                Plaintiffs – Appellants,

          v.

GOLDMAN   SACHS  MORTGAGE   COMPANY, A  New   York  Limited
Partnership; LITTON LOAN SERVICING, LP; MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INCORPORATED,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:09-cv-01181-CMH-IDD)


Submitted:   July 25, 2011                 Decided:   July 28, 2011


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher E. Brown, BROWN, BROWN & BROWN, P.C., Alexandria,
Virginia, for Appellants.     Jason E. Manning, John C. Lynch,
TROUTMAN SANDERS, LLP, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ruben    Larota-Florez       and     Carmen     Rosa      Cordova-Pena

appeal the district court’s order granting Defendants’ summary

judgment      motion    on     their    state    law    claims    for    declaratory

judgment and quiet title.              We have reviewed the record and find

no   reversible       error.      Accordingly,         we   affirm   the      district

court’s order.         See Larota-Florez v. Goldman Sachs Mortg. Co.,

No. 1:09-cv-01181-CMH-IDD (E.D. Va. filed Apr. 8, 2010; entered

Apr. 9, 2010); see also Horvath v. Bank of N.Y., N.A., 641 F.3d

617 (4th Cir. 2011).           We dispense with oral argument because the

facts   and    legal    contentions       are   adequately       presented      in   the

materials     before    the     court    and    argument     would      not    aid   the

decisional process.


                                                                              AFFIRMED




                                           2